Exhibit 10.6
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
Genentech
A Member of the Roche Group
October 18, 2010
Susan Alexander, Corporate Secretary
Biogen Idec Inc.
Legal Department
133 Boston Post Road
Weston, Massachusetts 02493
Re:      GA101 Financial Terms
Dear Susan:
As you know, since 1995 the Parties have engaged in a collaboration to develop
and commercialize various anti-CD20 products, including Rituxan® and G2H7, under
that certain Amended and Restated Collaboration Agreement by and between
Genentech, Inc. (“Genentech”) and IDEC Pharmaceuticals Corporation (the
predecessor to Biogen Idec Inc.) (“Biogen Idec”) effective as of June 19, 2003
(“Amended and Restated Agreement”). On October 28, 2008, Biogen Idec elected to
participate in the Third Party Anti-CD20 Products GA101 Licensed Products (as
defined below), under the terms enumerated in a notice letter from Genentech to
Biogen Idec dated October 1, 2008 (“GA101 Notice”).
As a result of discussions between our respective companies, Biogen Idec and
Genentech have agreed to change certain financial and other terms applicable to
Rituxan®, G2H7 and GA101 Licensed Products. The changes with respect to
Rituxan®, G2H7 (and other anti-CD20 products subject to the Amended and Restated
Agreement) are memorialized in a Second Amended and Restated Collaboration
Agreement by and between Biogen Idec and Genentech effective October 18, 2010
(“Second Amended and Restated Agreement”). In this letter agreement (“GA101
Letter Agreement”), Biogen Idec and Genentech desire to memorialize their
further agreement regarding the financial terms applicable to GA101 Licensed
Products and other matters respecting GA101 Licensed Products, supplementing the
terms set forth in the GA101 Notice.
In this GA101 Letter Agreement, Genentech and Biogen Idec are sometimes referred
to individually as a “Party” and collectively as the “Parties.” All capitalized
terms and phrases used, but not defined, in this GA101 Letter Agreement shall
have the meanings ascribed to them in the Second Amended and Restated Agreement.

1



--------------------------------------------------------------------------------



 



      Re: GA101 Financial Terms   October 18, 2010

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Genentech and Biogen Idec agree, as of the date of this
GA101 Letter Agreement above (“GA101 Letter Agreement Date”), as follows:

(1)   Definitions       For the purposes of this GA101 Letter Agreement, the
following terms and phrases shall have the meanings ascribed to them below:    
  “Biogen Idec Know-How” means Information which (i) Biogen Idec disclosed or
discloses to Genentech under the Amended and Restated Agreement, or in
connection with the GA101 Notice or this GA101 Letter Agreement, and (ii) is
within the Control of Biogen Idec.       “Biogen Idec Patents” means the rights
under a Patent which covers a method, apparatus, material, manufacture, use,
treatment, process, compound, composition or product-by-process necessary to
develop, make, use or sell, offer for sale or import GA101 Licensed Products, in
each case which Patent is Controlled by Biogen Idec, including its interest in
any Patents owned jointly by the Parties as provided in the Amended and Restated
Agreement.       “GA101 Licensed Products” means “Licensed Products” as defined
in the Genentech/Roche GA101 Agreement (as defined below).      
“Genentech/Roche GA101 Agreement” means the GA101 License and Collaboration
Agreement made and entered on September 23, 2008 by and between F. Hoffmann-La
Roche Ltd and GlycArt Biotechnology AG and Genentech.       “Information” means
techniques and data, including, but not limited to, biological materials,
inventions, practices, methods, knowledge, know-how, skill, experience, test
data (including pharmacological, toxicological and clinical test data),
analytical and quality control data, marketing, pricing, distribution, cost,
sales, manufacturing, patent data or descriptions.       “US Territory” shall
mean the United States.   (2)   Gross-Up Payments

Biogen Idec shall, within thirty (30) days of the GA101 Letter Agreement Date,
pay Genentech nine million four hundred thirty thousand five hundred twenty four
US dollars (US $9,430,524). Such payment shall he made in immediately available
funds by wire transfer to an account designated by Genentech.
The foregoing amount represents: (i) [**]; (ii) five percent (5%) of the
Operating Loss (as applicable to GA101 Licensed Products) incurred with respect
to GA101 Licensed Products
 

[**]   = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

-2-



--------------------------------------------------------------------------------



 



      Re: GA101 Financial Terms   October 18, 2010

through June 30, 2010; and (iii) an amount representing interest on the amounts
in (i) and (ii) above and agreed to by the Parties.
Genentech shall, within sixty (60) days following the GA101 Letter Agreement
Date, provide Biogen Idec with an invoice for the amount of Operating Loss (as
applicable to GA101 Licensed Products) incurred with respect to GA101 Licensed
Products for the period beginning July 1, 2010 through September 30, 2010.
Biogen Idec shall, within thirty (30) days of receipt of such invoice, pay
Genentech the invoiced amount. Such payment shall be made in immediately
available funds by wire transfer to an account designated by Genentech.

(3)   Share of Operating Profit or Loss for GA101 Licensed Products

The Parties shall share the Operating Profit or Losses for GA101 Licensed
Products in the US Territory in the following manner:

  (i)   Operating Losses for GA101 Licensed Products.
Commencing on October 1, 2010, Biogen Idec and Genentech shall pay 35% and 65%,
respectively, of Operating Losses of GA101 Licensed Products;     (ii)  
Operating Profits for GA101 Licensed Products.
Commencing on October 1, 2010, Biogen Idec and Genentech shall, for each
calendar year or portion thereof, share Operating Profits of GA101 Licensed
Products as follows:

  (A)   35% and 65%, respectively, of the first [**] in Operating Profits of
GA101 for such Licensed Products for such calendar year of portion thereof;    
(B)   39% and 61% respectively, of the Operating Profits of GA101 for such
calendar year or portion thereof in excess of the first [**] until the First
Threshold Date (as used herein “First Threshold Date” means the first day of the
first calendar quarter following the first date the cumulative Gross Sales
(calculated only with respect to GA101 Licensed Products in the US Territory)
within any consecutive 12 month period reaches [**];     (C)   [**],
respectively, of the Operating Profits of GA101 for such calendar year or
portion thereof in excess of the first [**] following the First Threshold Date
and until the Second Threshold Date (as used herein “Second GA101 Threshold
Date” means the first day of the first calendar quarter following the first date
the cumulative Gross Sales (calculated only with respect to GA101 Licensed
Products in the US Territory) within any consecutive 12 month period reaches
[**]; and     (D)   [**], respectively, of the Operating Profits of GA101
Licensed Products for such calendar year or portion thereof following the Second
Threshold Date.

 

[**]   = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

-3-



--------------------------------------------------------------------------------



 



      Re: GA101 Financial Terms   October 18, 2010

(4)   GA101 License Grant

Biogen Idec hereby grants to Genentech a worldwide, nonexclusive license under
the Biogen Idec Patents and Biogen Idec Know-How to develop, make, have made,
use, sell, offer for sale, have sold and import GA101 Licensed Products. Such
license shall include the right to grant sublicenses with the prior written
consent of Biogen Idec, such consent not to be unreasonably withheld. Biogen
Idec hereby consents to such a sublicense to F. Hoffmann La Roche or any of its
affiliates. Unless otherwise agreed, each sublicensee shall be subject to all of
the obligations of Genentech hereunder applicable to that part of the territory
to which the sublicense applies.

(5)   Waiver of [**] Opt-Out and [**] Opt-Out for GA101

Genentech shall not, without Biogen Idec’s prior written consent (which consent
shall not be unreasonably withheld or delayed), exercise a “[**] Opt-Out or a
“[**] Opt-Out” (each as defined in the Genentech/Roche GA101 Agreement) for any
GA101 Licensed Product for which the Parties continue to share Operating Profits
or Losses in the circumstance in which Roche has not also exercised a “[**]
Opt-Out” or a “[**] Opt-Out” (each as defined in the Genentech/Roche GA101
Agreement) with respect to such GA101 Licensed Product.
For the sake of clarity, Biogen Idec acknowledges and agrees that Genentech
retains the right under the Genentech/Roche GA101 Agreement to, in its sole
discretion, opt-out of the development and/or commercialization of any and all
GA101 Licensed Products for which Roche has exercised a “[**] Opt-Out” or a
“[**] Opt-Out” (each as defined in the Genentech/Roche GA101 Agreement), and
that the foregoing provision applies regardless of the means by which the
Parties have arrived at no longer sharing Operating Profit or Losses for a GA101
Licensed Product (including by operation of Section 15.2 of the Second Amended
and Restated Agreement and/or as a result of termination of the Second Amended
and Restated Agreement).

(6)   No Modification of Other Terms

Except as specifically set forth above, all terms and conditions set forth in
the GA101 Notice shall remain in full force and effect.
Genentech and Biogen Idec represent and warrant to each other that, as of the
Effective Date, (i) this GA101 Letter Agreement is a legal and valid obligation
binding upon them and enforceable against it in accordance with its terms; and
(ii) the execution, delivery and performance of this GA101 Letter Agreement by
it does not conflict with any agreement, instrument or understanding, oral or
written to which it is a party or by which it is bound, nor, to its knowledge,
violates any law or regulation of any court, governmental body or administrative
or other agency having jurisdiction over it.
This GA101 Letter Agreement constitutes the entire agreement between the Parties
in relation to the matters contained herein, and supersedes all prior and/or
contemporary agreements and understandings that may exist between the Parties,
whether written, oral or otherwise, relating to
 

[**]   = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

-4-



--------------------------------------------------------------------------------



 



      Re: GA101 Financial Terms   October 18, 2010

the subject matter hereof. The Parties agree that, except as expressly modified
by this GA101 Letter Agreement, all terms and conditions of the Second Amended
and Restated Agreement and GA101 Notice, as applicable, shall remain in full
force and effect.
****
[signatures to follow]
 

[**]   = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

-5-



--------------------------------------------------------------------------------



 



      Re: GA101 Financial Terms   October 18, 2010

If you are in agreement with the foregoing, please have a duly authorized
representative execute the enclosed triplicate originals and return it to my
attention. Thank you.
Acknowledged and Agreed to By:
Genentech, Inc

         
By:
Name:
  /s/ Steve Krognes
 
Steve Krognes    
Title:
  Chief Financial Officer    
 
        Acknowledged and Agreed to By:    
 
        Biogen Idec Inc.    
 
       
By:
Name:
  /s/ George Scangos
 
George Scangos    
Title:
  Chief Executive Officer    

 

[**]   = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

-6-